Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 1 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 2 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 3 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 4 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 5 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 6 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 7 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 8 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 9 of 12
Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 10 of 12
  Case 3:19-cv-00455-JAD-CLB Document 9 Filed 03/10/20 Page 11 of 12




                                    ORDER

       Based on the parties' stipulation [ECF No. 9] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. The motion for leave to proceed in forma pauperis [ECF No. 1] is DENIED as moot. The
Clerk of Court is directed to CLOSE THIS CASE.

                                              _________________________________
                                                               ___
                                                                ________________
                                              U.S. District Judge
                                                               ge JJe
                                                                   Jennifer
                                                                    enniferr A
                                                                             A. Dorsey
                                              Dated: March 10, 2020
